As filed via EDGAR with the Securities and Exchange Commission on February 4, 2008 Registration Statement No. 2-34277 ICA No. 811-1920 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 55 [X] And REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 35 STRALEM FUND (Exact Name of Registrant as Specified in Charter) 645 Madison Avenue, New York NY 10022 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code:(212) 888-8123 Philippe E. Baumann, 645 Madison Avenue, New York, New York 10022 (Name and Address of Agent for Service) Copy to: Aviva Grossman, Esq. Kramer Levin Naftalis & Frankel LLP 1177 Avenue of the Americas New York, New York 10036 It is proposed that this filing will become effective (check appropriate box): ¨Immediately upon filing pursuant to paragraph (b) ¨on (date)pursuant to paragraph (b) ¨60 days after filing pursuant to paragraph (a)(1) xon February 29, 2008 pursuant to paragraph (a)(1) ¨75 days after filing pursuant to paragraph (a)(2) ¨on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: ¨this post-effective amendment designates a new effective date for a previously filed post-effective amendment. STRALEM EQUITY FUND PROSPECTUS February 29, 2008 The Securities and Exchange Commission has not approved or disapproved the shares of the Fund as an investment.The Securities and Exchange Commission also has not determined whether this prospectus is accurate or complete.Any person who tells you that the Securities and Exchange Commission has made such an approval or determination is committing a crime. Table of Contents Page STRALEM EQUITY FUND:RISK/RETURN SUMMARY: 1 Investment Objective 1 Principal Investment Strategies 1 Principal Risks of Investing 1 Bar Chart and Performance Table 1 Fees and Expenses 2 EXAMPLE OF EXPENSES 3 INVESTMENT OBJECTIVE, PRINCIPAL STRATEGIES AND RELATED RISKS 4 Investment Objective 4 PrincipalInvestmentStrategies 4 Risks of Investing 4 PORTFOLIO HOLDINGS 5 INVESTMENT ADVISER AND INVESTMENT ADVISORY AGREEMENT 5 SHAREHOLDER INFORMATION 7 Investment Minimum 7 Net Asset Value 7 How to Purchase Shares 7 How to Redeem Shares 7 Dividends and Capital Gains Distributions 7 Frequent Purchases and Redemptions of Fund Shares 8 Tax Issues 8 FINANCIAL HIGHLIGHTS 9 -i- STRALEM EQUITY FUND:RISK/RETURN SUMMARY: Investment Objective Stralem Equity Fund is a no-load mutual fund with the investment objective of long-term capital appreciation. Principal Investment Strategies The Fund,under normal market conditions, seeks to achieve its investment objective by investing at least 80% of its assets in equity securities of U.S.S&P 500 Index companies with a market capitalization of $4 billion or greater. Principal Risks of Investing The Fund is subject to the risks common to all mutual funds that invest in equity securities. You may lose money by investing in the Fund if any of these occur: · the stock markets of the United States go down, decreasing the value of equity securities; · a stock or stocks in the Fund’s portfolio does not perform as expected; · the Fund manager’s investment strategy does not achieve the Fund’s objective or the manager does not implement the strategy properly. In addition, the Fund is non-diversified, which means that the Fund could have a portfolio with as few as twelve issuers, although the Fund typically does not hold less than twenty issuers.To the extent that the Fund invests in a small number of issuers, there may be a greater risk of losing money than in a diversified investment company. Bar Chart and Performance Table The chart and table shown below provide an indication of the risks of investing in Stralem Equity Fund by comparing the Fund’s performance from January 1, 2001 through December 31, 2007 with those of the Standard & Poor’s Composite 500 Index. Past performance does not guarantee future results. The Fund’s highest quarterly return was 11.92% (for the quarter ended 6/30/03).The lowest quarterly return was -16.44% (for the quarter ended 9/30/02). Note:The Fund commenced operations on January 18, 2000 -1- Performance Table: Stralem Equity Fund Average Annual Total Returns (for the periods ended December31, 2007) One Year Five Years Since Inception January 18, 2000 Return Before Taxes 11.39% 13.09% 4.92% Return After Taxes on Distributions* 11.26% 12.99% 4.73% Return After Taxes on Distributions and Sale of Fund Shares* 9.57% 11.05% 4.30% S&P 500 Index** 5.49% 12.83% 1.72% *After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. **The S&P 500 Index is the Standard & Poor’s Composite Index of 500 Stocks, a widely recognized, unmanaged index of common stock prices.This is shown with dividends included and reflects no deduction for fees, expenses, or taxes. Fees and Expenses of Stralem Equity Fund This table describes the fees and expenses that you may pay if you buy and hold shares of Stralem Equity Fund. Shareholder Fees (Fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Exchange Fee None Annual Fund Operating Expenses (Expenses deducted from Fund assets) Management Fees 1.09% Distribution (12b-1) Fees None Other Expenses* 0.44% Total Annual Fund Operating Expenses 1.53% * Includes an administrative services fee paid toStralem & Company Incorporated(the “Adviser”) of 0.15% for the first $50 million, 0.125% for the next $50 million and 0.10% over $100 million of the Fund’s average weekly net assets. -2- EXAMPLE OF EXPENSES This Example is intended to help you compare the cost of investing the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same as a percentage of net assets.Although your actual costs may be higher or lower, based on these assumptions your cost would be: 1 YEAR 3 YEARS 5 YEARS 10 YEARS Stralem Equity Fund $156 $483 $834 $1,824 The above table is designed to assist you in understanding the various costs and expenses that an investor in the Fund would bear directly or indirectly. The Fund does not have a contingent deferred sales charge or a redemption fee. -3- INVESTMENT OBJECTIVE, PRINCIPAL STRATEGIES AND RELATED RISKS Investment Objective The objective of Stralem Equity Fund is long term capital appreciation. Principal Investment Strategies The Adviser selects securities of U.S. S&P 500 Index companies using a structural framework that forms the foundation of the Adviser’s investment philosophy.This framework generally consists of investing in stocks in what the Adviser categorizes as two sectors: · “Up Market” Companies: Companies that the Adviser believes are fundamentally solid growth companies. This sector is comprised of three categories of stocks that, in the Adviser’s view, typically lead the market when the market is rising:New Industries, New Products and Dominant Firms. · “Down Market” Companies: Companies that the Adviser believes are strong cash flow companies. This sector is comprised of two categories of stocks that have, in the Adviser’s opinion, historically preserved capital in a down market:Low Ratio of Price/Cash Flow and High Dividend Yield. The Adviser adjusts the balance between Up Market companies and Down Market companies, and the balance among categories in each sector, depending on the Adviser’s assessment of where the market lies with respect to the current market cycle. In general, the Adviser expects that at least half of the Fund’s portfolio securities will be maintained in Up Market Companies. By adjusting the allocation between Up Market and Down Market companies during the phases of the market cycle, the Adviser seeks to grow capital in rising markets and preserve capital during declining markets. The Adviser takes a bottom-up approach to stock selection and focuses most of its research efforts on security selection within the structural framework.The Adviser uses fundamental analysis and proprietary quantitative analytical tools to identify securities for acquisition or sale, determine sector and category weights and implement risk controls.When researching purchase candidates, the Adviser seeks to identify companies meeting certain criteria including:industry leadership, consistent earnings growth, predictable cash flows, above-average profit margins and strong balance sheets. Once a security is deemed a purchase candidate, it is ultimately selected based on its fit within the structural framework. Temporary Defensive Strategies Under normal circumstances, the Fund will invest at least 80% of its assets in the equity securities of U.S. S&P 500 Index companies with a market capitalization of $4 billion or greater. Cash, money market instruments or bonds are not normally used as a method of risk control.At times, however, the Adviser may determine that adverse market conditions make it desirable to make temporary investments that are not consistent with the Fund’s normal investment activities.During such times, the Fund may, but is not required to, invest more assets in cash, money market instruments, treasury bonds or bills, or write covered call options to protect the Fund’s investments. Taking a temporary defensive position may prevent the Fund from achieving its investment goals. Risks of Investing As with all mutual funds, investing in the Fund involves certain risks.We cannot guarantee that the Fund will meet its investment objectives or that the Fund will perform as in the past.You may lose money if you invest in the Fund. The Fund may use various investment techniques, some of which involve greater amounts of risk.These investment techniques are discussed in detail in the Statement of Additional Information.To reduce risk, the Fund is subject to certain limitations and restrictions.The Fund, however, intends to comply with the diversification requirements of federal tax law as necessary to qualify as a regulated investment company. -4- Risks of Investing in Mutual Funds The following risks are common to all mutual funds and therefore apply to the Fund: · Market Risk:The market value of a security may go up or down, sometimes rapidly and unpredictably. These fluctuations may cause a security to be worth more or less than it was at the time of purchase.Market risk may apply to individual securities, a particular sector or the entire economy. · Manager Risk:Fund management affects Fund performance.The Fund may lose money if the Fund manager’s investment strategy does not achieve the Fund’s objective or the manager does not implement the strategy properly. Risk of Investing in Equity Securities The following risk is common to all mutual funds that invest in equity securities and therefore applies to the Fund: · Equity Risk:The value of an equity security will fluctuate with events affecting the company’s profitability or volatility.Unlike debt securities, which have a preference to a company’s earnings and cash flow, equity securities receive value only after the company meets its other obligations. These fluctuations may cause a security to be worth more or less than it was at the time of purchase. PORTFOLIO HOLDINGS A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Statement of Additional Information. INVESTMENT ADVISER AND INVESTMENT ADVISORY AGREEMENT Stralem & Company Incorporated (the “Adviser”), 645 Madison Avenue, New York, NY 10022 is the Fund’s investment adviser.The Adviser, an investment adviser registered with the SEC, was founded on November 22, 1966.The Adviser manages portfolios for individuals, trusts, pension and profit sharing plans and other institutional investors. Advisory Services. Under the investment advisory agreement, the Adviser provides investment advice to the Fund and continuously supervises the investment and reinvestment of cash, securities and other property composing the assets of the Fund.The Adviser provides the Fund with investment research, data and advice necessary for the Fund’s investment program, which includes determining what securities should be purchased or sold by the Fund and what portion of the assets of the Fund should be held uninvested, subject always to the provisions of the Trust Instrument and By-Laws, the Fund’s fundamental investment policies, and control and review by the Board of Trustees.The Adviser places purchase and sale orders for portfolio transactions of the Fund with brokers and/or dealers, which in the judgment of the Adviser are able to execute such orders as expeditiously as possible and at the best obtainable price. A discussion regarding the basis for the Board’s most recent approval of the Fund’s investment advisory agreement with the Adviser is available in the Fund’s shareholder report for the six months ended April 30, 2007. For the fiscal year ended October 31, 2007, the Fund paid the Adviser an advisory fee of 1.09% of the Fund’s average weekly net assets. Administrative Services. The Adviser provides administrative services to the Fund under an administration agreement.For the fiscal year ended October 31, 2007, the Fund paid the Adviser an administrative fee of 0.13% of the Fund’s average weekly net assets. -5- Portfolio Manager.The members of the Adviser’s Investment Committee are portfolio co-managers and are jointly responsible for determining portfolio decisions for the Fund. The Statement of Additional Information provides additional information about the members of the Adviser’s Investment Committee’s compensation, their ownership of Fund shares, and other accounts managed by the Adviser. The following table identifies all members of the Advisers’ Investment Committee and provides information regarding their titles, length of service with the Adviser and on the Investment Committee and their business backgrounds.All investment decisions are made jointly and centrally by the Investment Committee. The Advisers’ Investment Committee has been managing the Fund since its inception. Members of the Investment CommitteeBusiness Background Hirschel B. Abelson Stralem & Company Incorporated President to Present Philippe E. BaumannStralem & Company Incorporated Executive Vice President to Present Irene Bergman Stralem & Company Incorporated Senior Vice President to Present Philippe T. LabauneStralem & Company Incorporated Vice President to Present Adam S. Abelson Stralem & Company, Incorporated Vice President to Present Andrew Eras Stralem & Company, Incorporated Vice President to Present Andrea Baumann Lustig Stralem & Company, Incorporated Vice President to Present Bernstein Investment Research & Mngmt. 1997-2002 Champ Meyercord Stralem & Company, Incorporated Director, Institutional Marketing 2006 to Present Eagle Capital Management, LLC Partner and Director – 2000-2005 -6- SHAREHOLDER INFORMATION Investment Minimum The minimum initial investment in the Fund is $100.There is no minimum for subsequent investments. Net Asset Value The net asset value per share (“NAV”) of the Fund is determined as of 4:00 p.m. Eastern Time on each day the New York Stock Exchange, Inc. (the “Exchange”) is open for business.The NAV is calculated by subtracting the Fund’s liabilities from its assets and then dividing that number by the total number of outstanding shares. Securities without a readily available price quotation may be priced at fair value.Fair value is determined in good faith by the management of the Fund and would be initiated in instances when prices of individual portfolio securities are “not readily available” or when there is an occurrence of a “significant event” that occurs after market closings but before the Fund’s NAV is determined.This commonly occurs with foreign securities, which may trade on foreign exchanges that close hours before the Fund’s pricing time.Fair value pricing is determined according to procedures adopted by the Board of Trustees. How to Purchase Shares Shares of the Fund may be purchased or redeemed directly from the Fund by opening an account with Pershing Advisor Solutions LLC, (“Pershing”), the Adviser’s prime broker, [or by requesting physical delivery of certificates].Account applications are available by calling Stralem at 212-888-8123.Once the account application is complete, payment may be made by check or wire payable to Pershing and sent directly to the Fund at 645 Madison Avenue, New York NY 10022 or to Pershing.When you purchase shares of the Fund, you will pay no sales charges, underwriting discounts or commissions.The Fund’s shares are continuously offered for sale at NAV.Sufficient funds must be in your Pershing account prior to the purchase of shares.The Fund must receive your purchase request by the close of the Exchange to receive the NAV of that day.If your request is received after the close of trading on the Exchange, it will be processed the next business day at the NAV calculated for that day. How to Redeem Shares You may redeem shares of the Fund, without charge at any time by calling Stralem at 212-888-8123.(If you were issued certificates, you must submit your properly endorsed certificates with your signature guaranteed.)Please contact the Adviser for information about obtaining a signature guarantee. The Fund must receive your redemption request by the close of the Exchange to receive the NAV of that day.When redeeming Fund shares, the Fund will pay you as soon as reasonably practicable after receipt of the redemption request and certificates.In any event, funds will be credited to your account within three business days.Because the NAV fluctuates with the change in market value of the securities owned, the amount you receive upon redemption may be more or less than the amount you paid for the shares. Suspension of Redemptions.The Fund may suspend at any time redemption of shares or payment when: ·the Exchange is closed; ·trading on the Exchange is restricted; or · certain emergency circumstances exist (as determined by the SEC). Dividends and Capital Gains Distributions The Fund intends to distribute all or most of its net investment income and net capital gains to shareholders annually.You should indicate on your account application whether you want your dividends and distributions automatically paid to you in cash or reinvested in the Fund at NAV.Otherwise, dividends and/or capital gains distributions will be automatically reinvested. -7- Frequent Purchases and Redemptions of Fund Shares The Fund is intended for long-term investment purposes only and prohibits shareholders from engaging in “market timing” or other types of excessive short-term trading.This frequent trading into and out of the Fund may present risks to the Fund’s long-term shareholders, adversely affecting shareholder returns.The risks posed by frequent trading include: interference with the efficient implementation of the Fund’s investment strategies, recognition of taxable gains and losses on the sale of Fund investments, maintenance of higher cash balances to meet redemption requests, and increased transaction costs. The Fund has instituted policies and procedures, approved by the Board of Trustees, that are reasonably designed to detect and deter frequent trading by shareholders.Upon receipt of an order to purchase or redeem shares, the Adviser reviews the shareholder’s activity for excessive short-term trading.The Fund reserves the right to reject any purchase request by any investor or group of investors for any reason without prior notice, including, in particular, if the Fund or the Adviser reasonably believes that the trading activity would be harmful or disruptive to the Fund.For purposes of applying these policies, the Fund may consider the trading history of accounts under common ownership or control. Although these policies are designed to deter frequent trading, these measures do not eliminate the possibility that frequent trading in the Fund will occur. Tax Issues The Fund intends to continue to qualify as a regulated investment company, which means that it pays no federal income tax on the earnings or capital gains it distributes to its’ shareholders.We provide this tax information for your general information. You should consult your own tax adviser about the tax consequences of investing in the Fund. · Qualified dividends received from the Fund by noncorporate shareholders will be taxed at long-term capital gain rates to the extent attributable to qualified dividends received by the Fund.Nonqualified dividends, dividends received by corporate shareholders and dividends from the Fund’s short-term capital gains are taxable as ordinary income.Dividends from the Fund’s long-term capital gains are taxable as long-term capital gains. · Dividends are treated in the same manner for federal income tax purposes whether you receive them in the form of cash or additional shares.They may also be subject to state and local taxes. · Tax statements will be mailed to shareholders every December showing the amounts and tax status of the distributions you received. · When shareholders sell (redeem) shares of the Fund, they must recognize any gain or loss. · Because shareholder tax treatment depends on the shareholder’s purchase price and tax position, shareholders should keep regular account statements for use in determining their taxes. · Shareholders are encouraged to review the more detailed discussion of federal income tax considerations in the Statement of Additional Information. -8- FINANCIAL HIGHLIGHTS This financial highlights table is intended to help you understand Stralem Equity Fund’s financial performance for the past five years. Certain information reflects financial results for a single share of the Fund.The total returns in the table represent the rate that an investor would have earned on an investment in the Fund assuming reinvestment of all dividends and distributions.The following financial highlight table is included in the Fund’s financial statements, which have been audited by Eisner LLP.Eisner LLP’s report along with further details on the Fund’s financial statements are included in the annual report, which is available upon request. For a capital share of Stralem Equity Fund outstanding throughout the period: Year Ended October 31, Ten Months Ended October31, Year Ended December 31, 2007 2006 2005 2004 2003 Net asset value, beginning of period $ 122.32 $ 113.01 $ 104.45 $ 91.41 $ 77.40 Income from investment operations: Net investment income 1.01 .84 .19 .72 .67 Net gains on securities 16.32 9.31 8.56 13.03 13.99 Total from investment income 17.33 10.15 8.75 13.75 14.66 Less distributions: Dividends from net investment income (1.00 ) (.84 ) (.19 ) (.71 ) (.65 ) Distributions from realized gains (0.05 ) - Total distributions (1.05 ) (.84 ) (.19 ) (.71 ) (.65 ) Net asset value, end of period $ 138.60 $ 122.32 $ 113.01 $ 104.45 $ 91.41 Total return 14.18 % 8.98 % 8.38 %* 15.05 % 18.94 % Ratios/supplemental data: Net assets, end of period (in thousands) $ 130,911 $ 77,080 $ 60,690 $ 47,026 $ 32,284 Ratio of expenses to average net assets 1.53 % 1.70 % 1.57 %* 1.86 % 2.00 % Ratio of net investment income to average net assets .83 % .76 % .18 %* .81 % .81 % Portfolio turnover rate 22.00 % 18.00 % 18.00 %* 26.00 % 25.00 % Note:The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or on the redemption of fund shares. *Not annualized -9- Statement of Additional Information.The Statement of Additional Information provides a more complete discussion about the Fund and is incorporated by reference into this prospectus, which means that it is considered a part of this prospectus. Annual and Semi-Annual Reports.The annual and semi-annual reports to shareholders contain additional information about the Fund’s investments, including a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during its last fiscal year. To Review or Obtain this Information. To obtain a free copy of the Statement of Additional Information and annual and semi-annual reports or to make any other inquiries about the Fund, you may call the Fund toll free at (866) 455-1007.This information may be reviewed and copied at the Public Reference Room of the Securities and Exchange Commission in Washington, D.C.Information on the operation of the Public Reference Room may be obtained by calling 1-202-501-8090.Copies of this information may also be obtained for a duplicating fee by electronic request to publicinfo@sec.gov, or by writing the Public Reference Room of the Securities and Exchange Commission, Washington, D.C. 20549-6009.Although the Fund does not have a website where this information is available, information about the Fund is also available on the SEC’s EDGAR database on its internet site at http://www.sec.gov. Investment Company Act File No. 811-1920. -10- STATEMENT OF ADDITIONAL INFORMATION 645 Madison Avenue New York, New York 10022 STRALEM EQUITY FUND February 29, 2008 This Statement of Additional Information (“SAI”) is not a prospectus.This SAI should be read in conjunction with the prospectus of Stralem Equity Fund (the “Fund”) dated February 29, 2008 pursuant to which shares of the Fund are offered.This SAI should also be read in conjunction with the Fund’s annual report for the fiscal year ended October 31, 2007.This SAI is incorporated by reference in its entirety into the prospectus.To obtain a copy of the prospectus, please write to Stralem Equity Fund at 645 Madison Avenue, New York, New York 10022 or call toll free at (866) 455-1007. The Fund’s audited financial statements for the fiscal year ended October 31, 2007 are incorporated in this SAI by reference to the Fund’s 2007 annual report to shareholders (File No. 811-1920). You may obtain a copy of the Fund’s annual report at no charge by request to the Fund at the address or phone number noted above. Stralem Equity Fund is a series of Stralem Fund. Stralem & Company Incorporated serves as the Fund’s investment adviser (the “Adviser”). TABLE OF CONTENTS Page General Information 2 Organization and History 2 Investment Objective, Policies and Techniques 2 Management of The Fund 5 Control Persons and Principal Holders of Securities 7 The Adviser 8 Portfolio Manager 9 Brokerage Allocation 10 Codes of Ethics 12 Proxy Voting Policies and Procedures. 12 Additional Information on Purchase, Redemption And Pricing Of Shares 13 Performance of the Fund 13 Taxes 15 Additional Information About the Fund 22 Financial Statements 23 Appendix — Proxy Voting Policies – Stralem Fund 23 Proxy Voting Policies - Stralem & Company Incorporated 26 GENERAL INFORMATION The SAI provides a further discussion of certain matters described in the prospectus and other matters that may be of interest to investors.No investment in shares of the Fund should be made without first reading the prospectus. ORGANIZATION AND HISTORY Stralem Fund (the “Trust” or “Stralem”) is an open-end management investment company.Stralem was incorporated on July 9, 1969 under the laws of the State of Delaware, and on April 30, 1999, Stralem was reorganized into a Delaware statutory trust (formerly referred to as a “business trust”).Currently, the Trust offers one separate, non-diversified series portfolio: Stralem Equity Fund. The Trust has two other series; Stralem Balanced Fund and Stralem III Fund, the shares of which currently are not offered. INVESTMENT OBJECTIVE, POLICIES AND TECHNIQUES Objectives of the Fund The investment objective of the Fund is long-term capital appreciation. Investment Policies The Fund’s investment policy is to invest primarily in equity securities listed or traded on major U.S. stock exchanges.The Fund is non-diversified and may, therefore, invest a greater percentage of its assets in the securities of fewer issuers than diversified investment companies.To the extent that a greater portion of the Fund’s assets is invested in a smaller number of issuers, an investment in the Fund may be considered more speculative than an investment in a diversified fund. Other Investment Techniques The Fund may sell (write) and subsequently purchase (close) covered options on stocks and stock price index listed on major exchanges or traded over-the-counter where the total cost of such options does not exceed 10% of the net asset value of the Fund at the time of purchase.A covered option is one where the Fund owns the underlying securities. Turnover Rate For the fiscal years ended October 31, 2007and October 31, 2006 the turnover rate of the Fund’s portfolio, calculated by dividing the lesser of purchases or sales of portfolio securities for the period by the monthly average of the value of the portfolio securities owned by the Fund during the period, was approximately 22% and 18%, respectively.The Fund cannot predict what its turnover rate will be in 2008.A high rate of turnover may result in increased income and capital gain that would have to be distributed to the Fund’s shareholders in order for the Fund to continue to qualify as a regulated investment company under Subchapter M of the Internal Revenue Code. 2 Fundamental Investment Restrictions The Fund has adopted the following investment restrictions that cannot be changed without approval of the holders of a majority of its outstanding shares of the Fund.A majority vote means the lesser of (i) 67% or more of the shares present (in person or by proxy) at a meeting of shareholders at which more than one-half of the outstanding shares of the Fund are present (in person or by proxy) or (ii) more than one-half of the outstanding shares of the Fund. 1.The Fund may not issue any senior security (as defined by the Investment Company Act of 1940, as amended (the “1940 Act”)), except that (a) the Fund may engage in transactions that may result in the issuance of senior securities to the extent permitted under applicable regulations and interpretations of the 1940 Act or an exemptive order; (b) the Fund may acquire other securities, the acquisition of which may result in the issuance of a senior security, to the extent permitted under applicable regulations or interpretations of the 1940 Act; and (c) subject to the restrictions set forth below, the Fund may borrow as authorized by the 1940 Act. 2.The Fund may not borrow money, except that it may (a) enter into commitments to purchase securities and instruments in accordance with its investment program, provided that the total amount of any borrowing does not exceed 33 1/3% of the Fund’s total assets at the time of the transaction; and (b) borrow money in an amount not exceeding 33 1/3% of the value of its total assets at the time when the loan is made.Any borrowings representing more than 33 1/3% of the Fund’s total assets must be repaid before that Fund may make additional investments. 3.The Fund may not underwrite securities of other issuers, except to the extent that it may be considered an underwriter within the meaning of the Securities Act of 1933, as amended (the “Securities Act”), when reselling securities held in its own portfolio. 4.The Fund may not concentrate its investments in a particular industry (other than securities issued or guaranteed by the government or any of its agencies or instrumentalities).No more than 25% of the value of the Fund’s total assets, based upon the current market value at the time of purchase of securities in a particular industry, may be invested in such industry.This restriction shall not prevent the Fund from investing all of its assets in a “master” fund that has adopted a similar restriction. 5.The Fund may not engage in the purchase or sale of direct interests in real estate or invest in indirect interests in real estate, except for the purpose of providing office space for the transaction of its business.The Fund may, however, invest in securities of real estate investment trusts when such securities are readily marketable, but the Fund has no current intention of so doing. 6.The Fund may not purchase or sell physical commodities unless acquired as a result of ownership of securities or other instruments (but this shall not prevent the Fund from purchasing or selling options and futures contracts or from investing in securities or other instruments backed by physical commodities). 3 7.The Fund may not lend any security or make any other loan if, as a result, more than 33 1/3% of its total assets would be lent to other parties, but this limitation does not apply to purchases of publicly issued debt securities or to repurchase agreements. The Fund is also subject to certain restrictions in order to qualify as a regulated investment company.See “Taxes - Qualifications as a Regulated Investment Company.” Disclosure of Portfolio Holdings The Fund discloses its complete portfolio holdings as of the end of its second fiscal quarter (April 30) and its fiscal year (October 31) in its report to shareholders.The Fund sends a report to its existing shareholders no later than 60 days after the relevant fiscal period, and files this report with the Securities and Exchange Commission (the “SEC”) by the 70th day after the end of the relevant fiscal period.You can find the Fund’s reports on the SEC’s website, www.sec.gov. The Fund files its complete portfolio holdings as of the end of its first and third fiscal quarters (January 31 and July 31, respectively) with the SEC on Form N-Q no later than 60 days after the relevant fiscal period.You can find these filings on the SEC’s website, www.sec.gov, and they are available upon request, without charge, by calling the Fund toll-free at (866) 455-1007. The Fund may selectively disclose its portfolio holdings prior to publication to third parties, including, but not limited to: the custodian, pricing agent, independent registered public accounting firm, proxy voting agent, financial printers, mutual fund ranking and rating services, any third-party service providers to the Adviser or the Fund, outside legal counsel retained by the Adviser or the Fund and persons who are subject to the Adviser’s or Trust’s Code of Ethics.Prior to authorizing disclosure of the Fund’s portfolio holdings, the President of the Trust must conclude that there is a “legitimate business reason” for such disclosure and that it is in the shareholders’ best interest.The third party must agree in writing to: (a) limit the use of the portfolio holdings to the approved “legitimate business reason”; and (b) keep the portfolio holdings confidential.A copy of each signed agreement will be maintained by the Fund. The Board and the Trust’s Chief Compliance Officer (“CCO”) will review the adequacy and effectiveness of this policy (and any related procedures) at least annually.Also, the Board will consider any changes to the policy and procedures recommended by the CCO.The Adviser (and other service providers) may establish additional procedures to implement this policy.These additional procedures may be changed without the approval of the Board.The Fund has adopted portfolio holding procedures which include procedures to monitor the use of portfolio holdings information.The procedures also provide that if a conflict of interest arises between a third-party service provider and the Fund, in consideration of the shareholders’ best interest, the Fund would cease to conduct business with the third party service provider if the Fund reasonably believed that the service provider was misusing the disclosed information.There can be no assurance that the Fund’s policies and procedures with respect to the selective disclosure of Fund portfolio holdings will prevent the misuse of such information by third parties that receive such information. 4 MANAGEMENT OF THE FUND Trustees and Officers The Board is responsible for the overall operations of the Fund.The Officers of the Trust, under the direction of the Board, are responsible for the day-to-day operations of the Fund.The table below sets forth information about the Trustees and Officers of the Trust as of October31, 2007.Unless otherwise noted, each Trustee’s and Officer’s address is 645 Madison Avenue, New York, New York 10022.Each Trustee and Officer serves in that capacity until the earlier of his or her resignation, retirement, removal, death, or the election of a qualified successor.No Trustee holds any directorships of other investment companies or companies whose securities are registered under the Securities Exchange Act of 1934, as amended, or who file reports under that Act. Name, Age and Address Position(s) held with the Trust Length of Time Served** Principal Occupation During Past Five Years Independent Trustees Kenneth D. Pearlman (77) Trustee 35 years Retired. Formerly Managing Director of The Evans Partnership (real estate partnership). Michael T. Rubin (66) Trustee 10 years Retired. Jean Paul Ruff (73) Trustee 28 years President and Chairman, Hawley Fuel Coal, Inc. Interested Trustee Philippe E. Baumann (77)* Trustee and President 35 years Executive Vice President and Director of the Adviser. Officers Hirschel B. Abelson (74) Secretary and Treasurer 19 years President and Director of the Adviser. Philippe Labaune (39) Vice President 10 years Vice President and Trader of the Adviser. Adam Abelson (39) Vice President 7 years Vice President and Senior Portfolio Manager of the Adviser. Joann Paccione (50) Chief Compliance Officer and Assistant Secretary and Assistant Treasurer 18 years Chief Compliance Officer. Formerly Consultant (accounting services). *Interested person, as defined in the 1940 Act, by reason of relationship as control person, officer and Director of the Adviser. ** Includes service as a Director or Officer of Stralem Fund, Inc., a Delaware corporation and the Trust’s prior corporate identity. The Trust has an Audit Committee comprised of all of the Independent Trustees.The Committee has the duties and powers to recommend the selection, retention or termination of the Trust’s independent auditors, to evaluate their independence, to meet with the auditors to discuss any matters relating to the Trust’s financial statements, to review and approve the fees charged by the auditors for audit and non-audit services, to investigate improprieties or suspected improprieties in Trust operations and to report its activities to the full Board on a regular basis and to make such recommendations with respect to the above and other matters as the Committee may deem necessary or appropriate.The Committee held two meetings during the year ended October 31, 2007. 5 Share Ownership The following table reflects the Trustees’ beneficial ownership of equity securities in the Fund as of December 31, 2007.There are no shares held in deferred compensation accounts. Dollar Range of Securities in the Fund as of December 31, 2007 Aggregate Dollar Range of Equity Securities in All Registered Investment Companies Overseen by Trustee in Family of Investment Companies Independent Trustees Mr. Pearlman over $100,000 over $100,000 Mr. Rubin over $100,000 over $100,000 Mr. Ruff $10,001-$50,000 $10,001-$50,000 Interested Trustee Mr. Baumann over $100,000 over $100,000 Compensation Independent Trustees Aggregate Compensation From the Fund For the Year Ended October 31, 2007 Pension or Retirement Benefits Accrued As Part of Fund’s Expenses Estimated Annual Benefits Upon Retirement Total Compensation From the Fund and Fund Complex Paid to Trustees1 Mr. Pearlman $5,000 None None $5,000 Mr. Rubin $5,000 None None $5,000 Mr. Ruff $5,000 None None $5,000 As an “interested person” of the Fund, Mr. Baumann receives no compensation for his service as a Trustee.None of the Trustees and Officers of the Fund receives any compensation, other than Trustees’ fees, from the Fund.Each Trustee receives a fee of $1,000 a meeting for each Trustees meeting attended.In addition, the Fund reimburses the Trustees for their out-of-pocket expenses incurred on Fund business.There are generally at least threeregular board meetings per year.The Trustees meet in Executive Session at least four times per year.No Trustees’ out-of-pocket expenses were claimed or reimbursed during the fiscal year ended October 31, 2007. 1 A portion of the compensation was paid by Stralem Balanced Fund which was dissolved in March 2007. 6 CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES The following table shows certain information as to the holdings of shareholders with 5% or more of the Fund’s outstanding shares as of January 31, 2008.Unless otherwise indicated, all ownership is record and beneficial: Name of Beneficial Owner Address Percent of Class Stralem Employees Profit Sharing Trust 645 Madison Avenue New York, NY 10022 5.17% Sonia Schotland Living Trust PO Box 1062 Sag Harbor, NY 11963 6.55% Swiss American Securities Generali Allgemeine Versi 12 E. 49th St New York, NY 10017 9.09% Mirabaud & Cie Case Postale 5815 1211 Geneva, Switzerland 9.24% 7 THE ADVISER Stralem & Company Incorporated, having an office at 645 Madison Avenue, New York, New York 10022, is the investment adviser to the Fund under an investment advisory agreement dated September 12, 2005 (the “Advisory Agreement”).Pursuant to the Advisory Agreement, the Adviser provides investment advice to the Fund and continuously supervises the investment and reinvestment of cash, securities and other property comprising the assets of the Fund and provides the Fund with such investment research, data, advice and supervision. Advisory Agreement with the Fund Under the Advisory Agreement, the Fund pays the Adviser on a quarterly basis an amount equal to the aggregate of the following percentages of the average weekly net asset value of the Fund during the quarterly period then ended: 1/4 of 1.25% of the first $50 million of such net asset value (1.25% annually), 1/4 of 1.00% of the next $50 million of such net asset value (1.00% annually), and 1/4 of 0.75% of such net asset value in excess of $100 million (0.75% annually). The total advisory fee payment by the Fund for the year ended October 31, 2007 was $1,195,012.The total payment for the year ended October 31, 2006 was $832,176. The total payment for the ten months ended October 31, 2005 was $658,772. The Fund pays an investment advisory fee to the Adviser; accordingly, investment advisory clients of the Adviser who pay an investment advisory fee with respect to which the Adviser renders investment advice and who own shares of the Fund may also effectively pay an additional advisory fee with respect to these shares.No additional investment advisory fees are charged to clients of the Adviser that are subject to the Employee Retirement and Income Security Act on amounts invested by such clients in the Fund. The following persons, as of January 31, 2008, beneficially owned 5% or more of the Adviser’s outstanding voting common stock: President of the Adviser and Treasurer and Secretary of the Fund, Hirschel B. Abelson (37.61%);Executive Vice President of the Adviser and President of the Fund, Philippe E. Baumann (37.61%); Vice President of the Adviser and Vice President of the Fund, Adam Abelson (8.26%); Vice President of the Adviser, Andrea Baumann Lustig (8.26%); and Vice President of the Adviser and Vice President of the Fund, Philippe Labaune (8.26%). Messrs. Hirschel B. Abelson and Philippe E. Baumann are control persons of the Adviser.Messrs. Hirschel B. Abelson and Philippe E. Baumann and their family members own 91.74% of the outstanding non-voting common stock of the Adviser. 8 Administration Agreement with the Fund The Adviser provides administrative services to the Fund under an administration agreement dated June 8, 2005.Under the administration agreement, the Fund pays the Adviser for its administration services, including a proportionate part of the compensation of employees of the Adviser who perform the regulatory, executive, administrative, clerical, and shareholder servicing and related services for the Fund.The Adviser also provides the Fund with, or obtains for it, adequate office space and all necessary office equipment and services, including telephone service, heat, utilities, stationery supplies and similar items for the Fund’s principal office.For these services, the Fund pays the Adviser an annual administrative fee of 0.15% for the first $50 million, 0.125% for the next $50 million and 0.10% over $100 million of the Fund’s average weekly net assets. The total payment under the Fund’s administrative agreement for the fiscal year ended October 31, 2007 was $147,258.The total payment for the year ended October 31, 2006 was $100,897.The total payment for the ten months ended October 31, 2005 was $46,125 which represents a the aggregate of the amount under the new administrative agreement commencing October 1, 2005and the reimbursement of expenses incurred by the Adviser previously. PORTFOLIO MANAGER Below is information about other accounts managed by the Advisers’ Investment Committee, the dollar range of Fund shares that each member of the Advisers’ Investment Committee owns and how they are compensated. Other Accounts Managed by the Advisers’ Investment Committee (Number of Other Accounts) and Total Assets* as of December 31, 2007 Number of Other Accounts Subject to a Performance Fee as of December 31, 2007 Other Registered Investment Companies 0 0 Other Pooled Investment Vehicles 0 0 Other Accounts (218) $ 1,964 3 *Stated in millions. 9 Fund Ownership Advisers’ Investment Committee members Fund Dollar Range of Shares Beneficially Owned as of December 31, 2007 Hirschel B. Abelson Stralem Equity Fund over $1million Philippe E. Baumann Stralem Equity Fund over $1million Irene Bergman Stralem Equity Fund over $1million Philippe T. Labaune Stralem Equity Fund $100,000 to $500,000 Adam S. Abelson Stralem Equity Fund $100,000 to $500,000 Andrew Eras Stralem Equity Fund $100,000 to $500,000 Andrea Baumann Lustig Stralem Equity Fund $500,000 to $1million Champ Meyercord Stralem Equity Fund $50,000 to $100,000 Compensation Philippe E Baumann, Hirschel B. Abelson, Adam Abelson, Andrea Baumann Lustig and Philippe Labaune each receives an annual salary, bonus, plus a percent share of the annual profits of the Adviser based on ownership of the Adviser. Irene Bergman receives an annual salary plus bonus.Annual bonuses are determined by and subject to the discretion of the President of the Adviser and are based upon the Adviser’s overall profitability.Andrew Eras and Champ Meyercord receive an annual salary plus commission based on the advisory fees earned by the Adviser from new advisory clients introduced by Mr. Eras and Mr. Meyercord respectively. BROKERAGE ALLOCATION Decisions to buy and sell securities for the Fund, and assignment of portfolio business and negotiation of commission rates, when applicable, are made by the Adviser.It is the Fund’s policy to obtain the best prices and execution of orders available and, in doing so, the Fund receives portfolio executions and negotiate transactions in accordance with the reliability and quality of a broker’s services and the value of such services and expected contribution to the performance of the Fund.Subject to the consideration by the Adviser to obtain the best net price and the most favorable execution of the order, factors considered by the Adviser in selecting brokers or dealers include, but are not limited to: the overall direct net economic result to the Fund (including commissions, which may not be the lowest available but which ordinarily will not be higher than the generally prevailing competitive range), the broker’s trading expertise, execution and clearing capabilities, the financial strength, reputation and stability of the broker, the efficiency with which the transaction is effected, the ability to effect the transaction at all where a large block is involved and the availability of the broker to stand ready to execute possibly difficult transactions in the future.The Adviser may also consider research provided by broker-dealers who execute portfolio transactions for the Adviser. This research includes statistical and economic data and research reports on particular companies and industries and is used by the Adviser in connection with all of its similarly managed client accounts. 10 When the Adviser believes that it meets the standards of best execution, the Adviser may execute the Fund’s portfolio transactions through Pershing Advisor Solutions LLC, the Adviser’s “prime broker.”As prime broker, Pershing acts as settlement agent, provides custody for assets, and prepares account statements for the Adviser’s clients who choose Pershing as its’ custodian, including the Fund.As part of the Adviser’s prime brokerage relationship, Pershing provides custody services for the Adviser’s clients, including the Fund, at no charge.The Adviser may place the Fund’ trades with any number of executing brokers; however, Pershing may charge $12 per trade ticket for clearing services on trades executed by other brokers. Section28(e) of the Securities Exchange Act of 1934 provides a “safe harbor” for advisers who use commissions or transaction fees paid by their advised accounts to obtain investment research services that provide lawful and appropriate assistance to the adviser in performing investment decision-making responsibilities. As required by Section 28(e), the Adviser will make a good faith determination that the amount of commission or other fees paid is reasonable in relation to the value of the brokerage and research services provided.The Adviser may pay a broker-dealer higher commissions than those available from another broker in recognition of the research services provided. The Adviser manages other client accounts in addition to the Fund. These clients include individuals, trusts, charitable organizations, corporations, pensions and profit sharing plans and other institutional investors. Because the Adviser uses the same investment strategy to manage both the Fund and its client accounts, the Adviser routinely purchases or sells the same investment securities for the Fund as well as for one or more of the client accounts. When the Adviser believes that it is appropriate, it will aggregate orders for two or more client accounts, including the Fund (a “Bunched Trade”).Bunched Trades are sought when the Adviser believes such trading will result in a more favorable overall execution for all participating accounts. Bunched Trades that are filled at different intervals during a trading day and/or at different prices will be allocated to client accounts at the average price obtained during that day. Depending on the nature of a trade, an order for the purchase or sale of a security may be filled over the course of several days. Partially filled orders will be allocated to client accounts automatically on a random basis by the Adviser’s order management computer system. The Adviser will continue to purchase or sell shares, in additional aggregated orders if possible, to obtain shares for the accounts not previously filled. Using this random computer methodology, all managed accounts receive fair and equitable treatment over time.When necessary, trades will be allocated according to a rotation system that results in a fair and equitable distribution of opportunities throughout the year. This method will be used, for example, when the quantity of securities obtained would not have a material impact if distributed amongst more than one client account. 11 The Adviser will not participate in commissions paid by the Fund to brokers or dealers and will not receive any reciprocal business, directly or indirectly, as a result of such commissions. Within the limits set forth in Section 17 of the 1940 Act, the Fund may invest in securities the issuers of which are clients of the Adviser, but such investments would only be made in securities that are freely marketable under the Securities Act. During the calendar year 2005, the Fund placed substantially all of its brokerage transactions with the Adviser, who, until January 3, 2006, was a registered broker dealer.During the year 2005 the Adviser executed these brokerage transactions with Pershing LLC.During 2005, for transactions placed through the Adviser, the Fund’s brokerage commissions amounted to $25,648, all of which was paid to the Adviser and Pershing.The Board reviewed and approved the foregoing brokerage arrangements. As of October 31, 2007, the Fund held no securities of its regular brokers or dealers (or the parents thereof). CODES OF ETHICS Each of the Trust and the Adviser has adopted a Code of Ethics (the “Codes of Ethics”) to comply with Rule 17j-1 under the 1940 Act and Rule 204A-1 under the Advisers Act.These Codes of Ethics are designed to identify and prevent conflicts of interest and prevent fraud.The Codes of Ethics require initial, quarterly and annual reports by covered employees of all personal securities transactions and holdings.The Codes of Ethics also bar investments in private placements and initial public offerings by certain personnel of the Trust and the Adviser without pre-clearance.The Board will review reports under the Codes of Ethics and receive certain certifications with respect to their administration.The procedures under the Adviser’s Code of Ethics require pre-clearance of all personal equity securities investments by persons who have access to certain sensitive investment information.The Codes of Ethics are on file with and available from the SEC. PROXY VOTING POLICIES AND PROCEDURES. In accordance with the 1940 Act, the Trust has adopted policies and procedures for voting proxies related to equity securities that the Fund holds (the “Proxy Voting Policy”).The Proxy Voting Policy is designed to: (i)ensure that the Trust votes proxies in the best interest of Trust shareholders; (ii)address conflicts of interest between these shareholders, on the one hand, and affiliates of the Fund and the Adviser, on the other, that may arise regarding the voting of proxies; and (iii)provide for the disclosure of the Fund’s proxy voting records and the Policy. The Proxy Voting Policy delegates to the Adviser the obligation to vote the Trust’s proxies and contains procedures designed to ensure that proxies are voted and to deal with conflicts of interests.The Board annually will review the Proxy Voting Policies of the Trust and the Adviser and determine whether to amend the Trust’s Policy or to recommend to the Adviser any proposed amendment to its Policy.The Proxy Voting Policies of the Trust and of the Adviser are included in an Appendix to this SAI. 12 The Trust’s Proxy Voting Policy provides that in accordance with SEC rules it will, annually disclose on Form N-PX Fund’s proxy voting record.Information regarding how the Fund voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available, free of charge by calling toll free at (866) 455-1007.This information is also available on the SEC’s website at www.sec.gov. ADDITIONAL INFORMATION ON PURCHASE, REDEMPTION AND PRICING OF SHARES Shares of the Fund may be purchased or redeemed only from the Fund by opening an account with Pershing Advisor Solutions LLC, the Adviser’s prime broker and the Fund’s custodian.Sufficient funds must be in the investor’s account at Pershing Advisor Solutions LLC prior to the purchase of shares.Purchases, sales and exchanges of the Fund’s shares are executed at the Fund’s prevailing net asset value per share as of the date the request is received, if received before 4:00 p.m. Eastern Standard Time.In connection with the sale of shares of the Fund, the Adviser may pay a referral fee to solicitors, financial advisers and other persons who refer their clients to the Fund.This referral fee is paid by the Adviser from its own resources based on the assets invested in the Fund attributable to the solicitor, financial adviser or other person.No portion of this referral fee is paid by the Fund. PERFORMANCE OF THE FUND From time to time the Fund’s performance data may be quoted in advertising and other promotional materials.The Fund may compare its performance with data published by Lipper Analytical Services, Inc. (“Lipper”), Morningstar, Inc. (“Morningstar”), or Mutual Fund Magazine; Fund rankings and other data, such as comparative asset, expense and fee levels, published by Lipper, Morningstar or Bloomberg LP; and advertising and comparative mutual fund data and ratings reported in independent periodicals including, but not limited to, The Wall Street Journal, Money, Forbes, Value Line, Business Week, Financial World and Barron’s. From time to time, the “average annual total return” and “total return” of an investment in the Fund’s shares may be advertised.An explanation of how yields and total returns are calculated for each class and the components of those calculations are set forth below. Total return information may be useful to investors in reviewing the Fund’s performance.The Fund’s advertisement of its performance must, under applicable SEC rules, include the average annual total returns for each class of shares of the Fund for the 1, 5, and 10-year period (or the life of the class, if less) as of the most recently ended calendar quarter.This enables an investor to compare the Fund’s performance to the performance of other funds for the same periods.However, a number of factors should be considered before using such information as a basis for comparison with other investments.Investments in the Fund are not insured; its total return is not guaranteed and normally will fluctuate on a daily basis.When redeemed, an investor’s shares may be worth more or less than their original cost.Total return for any given past period is not a prediction or representation by the Fund of future rates of return on its shares.The total return of the shares of the Fund are affected by portfolio quality, portfolio maturity, the type of investments the Fund holds, and operating expenses. 13 Average Annual Total Return.The “average annual total return before taxes” of the Fund, or of each class of the Fund, is an average annual compounded rate of return before taxes for each year in a specified number of years.It is the rate of return based on the change in value of a hypothetical initial investment of $1,000 (“P” in the formula below) held for a number of years (“n”) to achieve an Ending Redeemable Value (“ERV”), assuming that dividends and distributions were reinvested at the appropriate net asset value per share, according to the following formula: P(1+T)n
